UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4148



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MARY CASTO,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-94-107)


Submitted:    July 20, 2005                 Decided:   August 10, 2005


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.     Thomas E. Johnston, United States
Attorney, Shawn Angus Morgan, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mary Casto appeals the district court’s judgment revoking

her supervised release and sentencing her to fourteen months in

prison. On appeal, Casto argues the district court failed to fully

consider    her    history     and    characteristics,    and    it    abused    its

discretion by denying her motion for modification in lieu of

revocation.       We affirm.

            We review a district court’s judgment revoking supervised

release    and     imposing    a     term   of   imprisonment    for     abuse    of

discretion.       United States v. Davis, 53 F.3d 638, 642-43 (4th Cir.

1995).     In exercising this discretion, the district court must

consider the factors set forth in 18 U.S.C. § 3553(a) (2000).                    See

18 U.S.C.A. § 3583(e) (West 2000 & Supp. 2004).             The district court

abuses its discretion when it fails or refuses to exercise its

discretion or when its exercise of discretion is flawed by an

erroneous legal or factual premise.              See James v. Jacobson, 6 F.3d

233, 239 (4th Cir. 1993).            Our review of the record convinces us

the   district       court     fully    considered     Casto’s        history    and

characteristics and did not abuse its discretion.

            Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                          AFFIRMED


                                        - 2 -